United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventor: Shawn Patrick Stapleton		: 			
Application No. 15/203,015			:		Decision on Petition  
Filing Date: July 6, 2016			:	
Patent No. 11,026,077				:
Issue Date: June 1, 2021			:		
Attorney Docket No. DAWI0049US1/SM	:


This is a decision on the petition filed July 2, 2021, which is being treated as a petition under     37 C.F.R. § 1.182 to correct assignee data and applicant data on the patent.1

The petition is granted.

The issued patent includes incorrect address information for the applicant and the assignee.  The petition seeks issuance of a certificate of correction correcting the address information for both the applicant and the assignee.

Applicant submitted $140 for the petition fee.  However, the required petition fee is $420.  Therefore, $280 ($420 - $140) has been charged to Deposit Account No. 50-6640 pursuant to general fee authorization language in the petition.

This application is being referred to the Certificates of Correction Branch for processing the request for a certificate of correction in accordance with this decision.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions






    
        
            
    

    
        1 The petition is labeled as a petition under 37 C.F.R. § 3.81(b).  However, the petition seeks to have a certificate of correction issued corrected assignee data and applicant data.  Therefore, the petition is being treated as a petition under 37 C.F.R. § 1.182.